Title: To James Madison from Josiah Tattnall, Jr., 18 June 1802 (Abstract)
From: Tattnall, Josiah, Jr.
To: Madison, James


18 June 1802, Executive Department, Louisville, Georgia. Encloses an act of Georgia, passed 16 June, ratifying the articles of agreement between the commissioners of Georgia and the U.S. concluded 24 Apr. 1802.
 

   
   Tr and Tr of enclosure, two copies (DNA: RG 46, President’s Messages, 7A-E1; and DNA: RG 233, President’s Messages, 7A-D1); letterbook copy (G-Ar: Executive Department Minutes). Tr 1 p.; marked “(Copy).” Tr of enclosure 11 pp. Tattnall’s letter and enclosure were transmitted by Jefferson to Congress in his message of 15 Dec. 1802. A copy of the letter in the Georgia governor’s letterbook (G-Ar) is dated 12 July 1802.


